COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00501-CR


Ex parte Francisco Dejesu               §    From the 371st District Court

                                        §    of Tarrant County (1333725)

                                        §    January 23, 2014

                                        §    Opinion by Justice McCoy

                                        §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By /s/ Bob McCoy______________
                                        Justice Bob McCoy